Citation Nr: 0409737	
Decision Date: 04/15/04    Archive Date: 04/21/04

DOCKET NO.  00-21 106	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Entitlement to service connection for right ear hearing loss.

2.  Entitlement to service connection for left ear hearing loss.

3.  Entitlement to service connection for a cervical spine 
disability.

4.  Entitlement to service connection a low back disability.

5.  Entitlement to service connection for bilateral knee 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

L. J. Wells-Green, Counsel


INTRODUCTION

The veteran served on active duty from August 1970 to March 1972.  

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from July and September 2000 rating decisions of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boston, Massachusetts.

The issues of entitlement to service connection for left ear 
hearing loss, a cervical spine and low back disabilities will be 
addressed in the subsequent remand. 


FINDINGS OF FACT

1.  Right ear hearing loss pre-existed service and did not 
increase in severity during the veteran's period of active duty.

2.  Bilateral knee disability was not shown during service, and is 
not shown to be related to any incident of service.


CONCLUSIONS OF LAW

1.  Right ear hearing loss pre-existed service and was not 
aggravated by military service or any incident therein.  38 
U.S.C.A. §§ 1110, 1111, 1137, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.303, 3.306, 3.326, 3.385 (2003).

2.  Bilateral knee disability was not incurred in or aggravated by 
military service or any incident therein.  38 U.S.C.A. §§ 1110, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.326 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends that he currently has right ear hearing loss 
as a result of inservice noise exposure.  He further contends that 
he has a current bilateral knee disability as a result of his 
service.

I.  Veterans Claim Assistance Act (VCAA)

The United States Court of Appeals for Veteran Claims' (Court's) 
decision in Pelegrini v. Principi, 17 Vet. App 412 (2004), held, 
in part, that a VCAA notice, as required by 38 U.S.C. § 5103(a), 
must be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  In this case, the initial AOJ decisions were both made 
prior to November 9, 2000, the date the VCAA was enacted.  VA 
believes that this decision is incorrect as it applies to cases 
where the initial AOJ decision was made prior to the enactment of 
the VCAA and is pursuing further judicial review on this matter.  
However, assuming solely for the sake of argument and without 
conceding the correctness of Pelegrini, the Board finds that any 
defect with respect to the VCAA notice requirement in this case 
was harmless error for the reasons specified below.  

The VCAA requires that VA must provide notice that informs the 
claimant (1) of the information and evidence not of record that is 
necessary to substantiate the claim, (2) of the information and 
evidence that VA will seek to provide, and (3) of the information 
and evidence that the claimant is expected to provide.  
Furthermore, VA must "also request that the claimant provide any 
evidence in the claimant's possession that pertains to the claim."  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); Charles v. 
Principi, 16 Vet. App. 370, 373-74 (2002).  

The record reflects that VA has made reasonable efforts to notify 
the veteran and his representative of the information and medical 
evidence necessary to substantiate his claims.  A January 2003 
letter to the veteran advised him of the types of evidence that he 
needed to send to VA in order to substantiate a claim for service 
connection, as well as the types of evidence VA would assist in 
obtaining.  In addition, the veteran was informed of his 
responsibility to identify, or to submit directly to VA, medical 
evidence of a current disability, evidence of a disease or injury 
in service, and medical evidence of a link between a disease or 
injury in service and any current disability.  Furthermore, in 
that same letter, the RO requested that the veteran provide it 
with or identify any additional sources of evidence that could 
help to support a claim for service connection.  Moreover, the 
veteran and his representative were provided copies of the 
appealed July and September 2000 rating decisions, September 2000 
and March 2001 statements of the case, and a June 2003 
supplemental statement of the case.  These documents provided 
notice of the law and governing regulations, as well as the 
reasons for the determinations made regarding his claims.  By way 
of these documents, the veteran was also specifically informed of 
the cumulative evidence already having been previously provided to 
VA, or obtained by VA on his behalf.  Thus, the Board finds that 
the veteran has been provided the notice required under 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).

The record also reflects that, throughout this appeal process, VA 
has made reasonable efforts to obtain relevant information and 
records adequately identified by the veteran.  Specifically, VA 
has associated with the claims file the veteran's service medical 
records, as well as VA and private medical records and reports.  
In addition, the January 2003 letter sought further information 
from the veteran regarding his treating physicians.  In sum, the 
facts relevant to this appeal have been properly developed and 
there is no further action to be undertaken to comply with the 
provisions of the VCAA or the implementing regulations.

Under these circumstances, the Board finds that adjudication of 
the claims under consideration at this juncture, without directing 
or accomplishing any additional notification and or development 
action, poses no risk of prejudice to the veteran.  See Bernard v. 
Brown, 4 Vet. App. 384, 392-94 (1993).

II.  Factual Background

Service medical records show no relevant complaints, findings, 
treatment or diagnoses associated with bilateral hearing loss or 
bilateral knee disability.  An August 1970 service induction 
medical examination report includes an audiometric evaluation that 
revealed pure tone air conduction threshold levels, in decibels, 
as follows:




HERTZ




500
1000
2000
3000
4000
6000
RIGHT
5(20)
0(10)
0(10)
0(10)
35(40)
30(40)








(The figures in parentheses are provided for data comparison 
purposes, and represent pure tone threshold levels as per ANSI-ISO 
standards, as opposed to ASA standards, as represented by the 
figures not in parentheses.)  At the time of the veteran's service 
entrance examination, no pertinent diagnosis was noted with regard 
to hearing loss.

The veteran's January 1972 medical history report shows no 
indication of hearing loss, bone, joint, or other deformity, or a 
"trick" or locked knee.  The accompanying discharge medical 
examination report shows that examination of his ears and lower 
extremities revealed no significant abnormalities.  Moreover, the 
separation medical examination report includes an audiometric 
evaluation that revealed pure tone air conduction threshold 
levels, in decibels, as follows: 




HERTZ



500
1000
2000
3000
4000
RIGHT
4
0
0
N/A
40

There were no diagnosed disabilities at the time of the separation 
examination.  A March 1972 statement, signed by the veteran, 
indicated that there had been no change in his medical condition 
since his last separation examination.

Service personnel records show the veteran's military occupational 
specialty was as a clerk typist.  

A May 1972 VA examination report notes that the veteran's posture 
was erect and his gait was normal.  The report further noted that 
examination of his ears was normal and specifically found no 
evidence of hearing loss.  

November 1979 and November 1995 VA examination reports show no 
relevant complaints, findings or diagnoses.

VA treatment records, dating from August 1995 to November 1999, 
show the veteran complained in September 1999 of bilateral knee 
pain of more than one year's duration.  Examination revealed no 
swelling, tenderness, crepitus or limitation of motion.  Pulses 
were present in both extremities and motor and sensory functions 
were within normal limits.  

A January 2000 letter from Robert B. Redden, Ed.D., indicates that 
the veteran received routine audiological evaluation at Milford 
Audiology Center in November 1999.  The test results revealed mild 
to moderately severe high frequency sensorineural hearing loss in 
both ears.  

VA treatment records, dating from February 2000 to February 2001, 
show the veteran complained of knee pain in May 2000, without any 
noted abnormalities.  A May 2000 ear, nose, and throat (ENT) 
consultation report notes the veteran reported hearing loss of 
over twenty-five years' duration.  He also gave a history of 
having been an "infantryman" for twenty-four months.  The 
assessment was high frequency hearing losses in both ears with 
loss of discrimination.  An October 2000 audiology evaluation 
shows relevant pure tone air conduction threshold levels, in 
decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
25
25
60
75



Right ear discrimination was evaluated as 90 percent.  In January 
2001, he was fitted for bilateral hearing aids.  

In a March 2001 letter, Joseph N. Wilson, M.D., indicates that he 
evaluated the veteran for a several year history of ongoing 
hearing loss.  The physician notes the veteran's stated history of 
exposure to loud noises in the military.  Dr. Wilson states that 
March 2001 audiogram results were consistent with noise induced 
hearing loss with moderately severe high frequency sensorineural 
hearing loss bilaterally.  

A June 2001 VA audiology examination report notes the veteran's 
stated history of exposure to loud noises in service and of 
progressive hearing loss.  Pure tone air conduction threshold 
levels, in decibels, were as follows:


HERTZ

1000
2000
3000
4000
Ave.
RIGHT
15
20
60
60
38.75







Right ear speech recognition was 76 percent.  The diagnosis was 
bilateral fairly symmetrical neurosensory hearing loss.  

During a June 2001 VA orthopedic examination, the veteran 
complained of bilateral knee pain that had become more pronounced 
since 1994.  X-ray studies of both knees revealed some lateral 
joint narrowing.  Examination also revealed some limitation of 
motion.  There was no proffered diagnosis.

III.  Analysis

A disorder may be service connected if the evidence of record, 
regardless of its date, shows that the veteran had a chronic 
disorder in service, and that the appellant still has such a 
disorder.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488 
(1997).  Such evidence must be medical unless it relates to a 
disorder that may be competently demonstrated by lay observation.  
Id.  If the disorder is not chronic, it may still be service 
connected if the disorder is observed in service or during an 
applicable presumptive period, if continuity of symptomatology is 
demonstrated thereafter, or if competent evidence relates the 
present disorder to that symptomatology.  Id.  

Every veteran should be taken to have been in sound condition when 
examined, accepted, and enrolled for service, except as to 
defects, infirmities, or disorders noted at the time of the 
examination, acceptance, and enrollment, or where clear and 
unmistakable evidence demonstrates that the injury or disease 
existed before service, and was not aggravated by such service.  
38 U.S.C.A. §§ 1111, 1137.  

Right Ear Hearing Loss

Some chronic diseases are presumed to have been incurred in 
service, although not otherwise established as such, if manifested 
to a degree of ten percent or more within one year of the date of 
separation from service.  38 U.S.C.A. § 1112(a)(1); 38 C.F.R. § 
3.307(a)(3); see 38 U.S.C.A. § 1101(3) and 38 C.F.R. § 3.309(a) 
(listing applicable chronic diseases, including organic diseases 
of the nervous system, such as sensoineural hearing loss).

Impaired hearing will be considered to be a disability when the 
auditory threshold for any of the frequencies 500, 1,000, 2,000, 
3,000 or 4,000 hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies, 500, 
1,000, 2,000, 3,000 or 4,000 hertz are 26 decibels or greater; or 
when the speech recognition score is lower than 94 percent.  38 
C.F.R. § 3.385 (2003).

After conducting a thorough review, the Board finds that the 
preponderance of the medical evidence of record is against the 
veteran's claim of entitlement to service connection for right ear 
hearing loss.  As noted above, when examined at enlistment, 
although the veteran was not formally diagnosed as having hearing 
loss, the audiometric findings revealed significant right ear 
hearing loss prior to his entry into active duty.  The Board thus 
concludes that, as a matter of law, the veteran's right ear 
hearing loss existed prior to service.  Crowe v. Brown, 7 Vet. 
App. 238 (1994).  Accordingly, there is no presumption of 
soundness at service entry with respect to this disability.

A pre-existing injury or disease will be considered to have been 
aggravated by active military, naval, or air service, however, 
where there is an increase in disability during such service, 
unless there is a specific finding that the increase in disability 
is due to the natural progress of the disease.  38 U.S.C.A. § 
1153; 38 C.F.R. § 3.306(a).  Clear and unmistakable evidence 
(obvious or manifest) is required to rebut the presumption of 
aggravation where the pre-service disability underwent an increase 
in severity during service.  38 C.F.R. § 3.306(b).

Here, the service medical records are negative for complaints or 
treatment of hearing problems, and at separation, audiometric 
testing revealed no increase in severity of the veteran's right 
ear hearing loss.  As such, there is no basis to conclude that the 
veteran's hearing loss worsened during service.  See Spaulding v. 
Brown, 10 Vet. App. 6, 11 (1997).  Moreover, although several 
post-service medical examiners have linked the veteran's right ear 
hearing loss to inservice noise exposure, these opinions are based 
on the veteran's history.  There is no evidence that the examiners 
reviewed prior treatment records or studies.  In this respect, the 
Board notes that the medical opinions supporting the veteran's 
claim assumed the veteran's accounts of no hearing loss prior to 
service and inservice noise exposure to be true, the Board finds 
that these opinions were not based on the veteran's actual 
military history.  The medical opinions, based on inaccurate 
factual premises, have very limited, if any, probative value.  See 
Reonal v. Brown, 5 Vet. App. 458, 460-461 (1993).  While an 
examiner can render a current diagnosis based upon his examination 
of the veteran, his opinion regarding the etiology of the 
underlying condition, without a thorough review of the record, can 
be no better than the facts alleged by the veteran.  Swann v. 
Brown, 5 Vet. App. 229, 233 (1993).

In light of the foregoing, the Board must deny this claim.  In 
reaching this determination, the Board notes that, although as a 
lay person the veteran is competent to describe symptoms that he 
might have observed, see Charles v. Principi, 16 Vet. App. at 374, 
he is not competent to render medical diagnoses or to establish an 
etiological relationship merely by his own assertions; such 
matters require medical expertise.  See also Grottveit v. Brown, 5 
Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492, 
494-95 (1992).  Because the veteran is not professionally 
qualified to offer a diagnosis or suggest a possible medical 
etiology, and since the medical evidence clearly and unmistakably 
shows that his pre-existing right ear hearing loss did not 
increase in severity during service, there is no basis upon which 
to establish service connection for this condition.

Bilateral Knee Disability

Reviewing the evidence of record, the Board must also find that 
the preponderance of the evidence is against finding that the 
veteran's current bilateral knee disability is directly related to 
active service or any incident therein.  Although the evidence 
shows that he currently has X-ray evidence of narrowing of the 
joint compartments of both knees, with knee complaints as early as 
1999, there is no competent medical evidence etiologically linking 
it to his service, or any incident therein.  Once again, although 
the veteran asserts he currently has bilateral knee disability as 
a result of his service he is not competent to provide evidence 
that requires medical knowledge.  Grottveit v. Brown, 5 Vet. App. 
91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
Therefore, the Board concludes that the veteran's current 
bilateral knee disability was not incurred in or aggravated during 
active service or any incident therein.

In reaching these determinations, the Board has considered the 
doctrine of reasonable doubt.  However, as the preponderance of 
the evidence is against the veteran's claims, the doctrine is not 
for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER

Service connection for right ear hearing loss is denied.

Service connection for bilateral knee disability is denied.


REMAND

As noted above, the RO has not provided the veteran with VCAA 
notice prior to the initial RO decision.  The VCAA requires that 
VA must provide notice that informs the claimant (1) of the 
information and evidence not of record that is necessary to 
substantiate the claim, (2) of the information and evidence that 
VA will seek to provide, and (3) of the information and evidence 
that the claimant is expected to provide.  Furthermore, VA must 
"also request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim."  38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b)(1); see also Quartuccio v. Principi, 
16 Vet. App. 183 (2002); Charles v. Principi, 16 Vet. App. 370, 
373-74 (2002).  While the veteran has not been prejudiced with 
regard to the issues of entitlement to service connection for 
right ear hearing loss and bilateral knee disability, he may be 
prejudiced by further Board consideration of the issues of 
entitlement to service connection for left ear hearing loss, 
cervical spine and low back disabilities, for the reasons stated 
below.  Therefore, further development is required.  See Bernard 
v. Brown, 4 Vet. App. 384, 392-94 (1993).

In written contentions, received in September 2003, the veteran 
specifically provided the name and service number of another party 
who he claimed could substantiate his inservice neck and back 
complaints.  There is no evidence of record that the RO made any 
attempt to substantiate his claims by obtaining this information.  
The veteran should be requested to provide detailed information 
regarding the name and rank of the named individual and the dates 
and times when the veteran allegedly complained of neck and back 
pain to the individual.  The veteran should be advised to attempt 
to secure a statement from the named individual and the RO should 
assist him in any such attempts.

The June 2001 VA audiological and orthopedic examinations of the 
veteran specifically indicate that his medical records were not 
reviewed.  Moreover, the examiners, while noting current left ear, 
cervical spine and low back diagnoses, did not provide informed 
opinions regarding the etiology of his disabilities.  Further, 
several treatment records indicate that pain from the veteran's 
service-connected right shoulder radiated into his neck.  There is 
no medical opinion of record addressing whether the veteran's 
service-connected disability may have caused or aggravated his 
cervical spine disability.  See Allen v. Brown, 7 Vet. App. 439 
(1995).  For the above reasons, the veteran should be afforded a 
VA orthopedic examination and opinions should be requested 
discussing the etiology of any diagnosed cervical spine or low 
back disability, if found to be present.  Moreover, the examiner 
who conducted the June 2001 audiological examination, should be 
provided the veteran's claims folder and requested to offer an 
opinion regarding the etiology of the veteran's diagnosed left ear 
hearing loss.  38 U.S.C.A. § 5103A (West 2002).

The Board notes that the veteran's most recent VA treatment 
records are dated in February 2001.  Copies of any available VA 
records subsequent to that time need to be obtained and 
incorporated in the claims file.  It is important to note that 
records generated by VA facilities that may have an impact on the 
adjudication of a claim are considered constructively in the 
possession of VA adjudicators during the consideration of that 
claim, regardless of whether those records are physically on file.  
See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. 
Derwinski, 2 Vet. App. 611, 613 (1992).  Also, the veteran has 
submitted medical statements from his private treating physician, 
Joseph N. Wilson, M.D.; however, copies of his private treatment 
records are not in the claims file.  .  These treatment records 
have not been associated with the claims file.  38 U.S.C. § 5103A 
(West 2002).  

Therefore, this case is REMANDED to the RO for the following:

1.  The RO should send the veteran and his representative, if any, 
a letter that complies with the notification requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  The letter should 
explain, what, if any, information and (medical and lay) evidence 
not previously provided to VA is necessary to substantiate the 
veteran's claims.  The letter should indicate which portion of the 
evidence, if any, is to be provided by the veteran and which 
portion, if any, VA will attempt to obtain on his behalf.  The 
letter should also request that the veteran provide any evidence 
in his possession that pertains to the claims.  The RO should 
specifically request treatment records from Joseph N. Wilson, M.D.  
Then with any necessary authorization from the veteran, the RO 
should attempt to obtain copies of all identified treatment 
records which have yet to be secured.  

2.  If the RO is unsuccessful in obtaining any medical records 
identified by the veteran, it should inform him of this fact and 
request he provide a copy of the outstanding medical records.

3.  The veteran should be requested to provide the complete name 
and unit assignment of Edward Viveiros, identified as a person who 
has personal knowledge of his inservice neck and back complaints.  
The RO should also ask the veteran to provide written statements 
from any individuals that he can contact concerning their 
knowledge of his inservice complaints.  

4.  If the veteran provides enough information to identify any 
individual who served with him during active duty, by both name 
and unit assignment, use VA resources to locate the individuals 
(if any); and if any are located, to request that they provide a 
statement on the veteran's behalf concerning their knowledge of 
his inservice complaints.  If the veteran provides any statements 
on his own, the RO should verify through service department 
sources that the individual offering a statement was actually 
stationed with the veteran at the time in question.

5.  Thereafter, the RO should schedule the veteran for a VA 
orthopedic examination to evaluate the nature of any cervical and 
low back disorders found to be present.  The claims folder and a 
separate copy of this remand must be made available to the 
examiners for review prior to the examinations.  All indicated 
studies should be performed.  The examiner, based on the medical 
findings and a review of the claims folder, should offer an 
opinion as to whether it is as likely as not that the veteran's 
current cervical spine disability is the result of service or any 
incident therein, or whether it is as likely as not that the 
veteran's service-connected right shoulder disability either 
caused or aggravated the cervical spine disability.  The examiner 
should also provide an opinion as to whether it is as likely as 
not that the veteran's current low back disability is related to 
his service or any incident therein.  Again, if the examiner is 
unable to provide the requested opinions, the report should so 
state.  Any opinion provided should be supported by a complete 
rationale.

The veteran is hereby advised that failure to report for a 
scheduled VA examination without good cause shown may have adverse 
effects on his claims.

6.  The RO should also forward the veteran's claims file to the VA 
examiner who conducted the June 2001 VA audiological examination. 
The physician must review the entire claims file, and opine 
whether it is at least as likely as not that any current left ear 
hearing loss is etiologically related to service or any exposure 
to noise in service.  A notation to the effect that this record 
review took place should be included with the physician's report.  
Any opinion provided should be supported by a complete rationale.

7.  If, for any reason, the VA physician who conducted the June 
2001 examination is unavailable for any reason, the RO must make 
arrangements for the veteran to be afforded a new audiological 
examination to determine the etiology of any left ear hearing 
loss.  The claims folder must be made available to the examiner 
for review prior to the examinations.  A notation to the effect 
that this record review took place should be included the 
examination reports.  All indicated studies should be performed.  
Based on the medical findings and a review of the claims folder, 
the audiological examiner is asked to offer an opinion as to 
whether diagnosed left ear hearing loss, if found to be present, 
is as likely as not the result of the veteran's service or any 
inservice noise exposure.  If the examiner is unable to provide 
the requested opinion, the report should so state.  Any opinion 
provided should be supported by a complete rationale.

8.  After the development requested above has been completed to 
the extent possible, the RO should again review the record.  If 
the benefits sought on appeal remain denied, the veteran and his 
representative should be furnished a supplemental statement of the 
case and given the opportunity to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to the 
regional office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  The 
law requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See The Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 
Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).



	                        
____________________________________________
	DEBORAH W. SINGLETON
	Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or 
Board) is the final decision for all issues addressed in the 
"Order" section of the decision.  The Board may also choose to 
remand an issue or issues to the local VA office for additional 
development.   If the Board did this in your case, then a "Remand" 
section follows the "Order."  However, you cannot appeal an issue 
remanded to the local VA office because a remand is not a final 
decision. The advice below on how to appeal a claim applies only 
to issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not 
need to do anything.  We will return your file to your local VA 
office to implement the BVA's decision.  However, if you are not 
satisfied with the Board's decision on any or all of the issues 
allowed, denied, or dismissed, you have the following options, 
which are listed in no particular order of importance: 
* Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
* File with the Board a motion for reconsideration of this 
decision
* File with the Board a motion to vacate this decision 
* File with the Board a motion for revision of this decision based 
on clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to 
also: 
* Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a 
motion to vacate, or a motion for revision based on clear and 
unmistakable error with the Board, or a claim to reopen at the 
local VA office.  None of these things is mutually exclusive - you 
can do all five things at the same time if you wish.  However, if 
you file a Notice of Appeal with the Court and a motion with the 
Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the 
Court before you file a motion with the BVA, the BVA will not be 
able to consider your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 
days from the date this decision was mailed to you (as shown on 
the first page of this decision) to file a Notice of Appeal with 
the United States Court of Appeals for Veterans Claims.  If you 
also want to file a motion for reconsideration or a motion to 
vacate, you will still have time to appeal to the Court.  As long 
as you file your motion(s) with the Board within 120 days of the 
date this decision was mailed to you, you will then have another 
120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  
You should know that even if you have a representative, as 
discussed below, it is your responsibility to make sure that your 
appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans 
Claims?  Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure 
for filing a Notice of Appeal, the filing fee (or a motion to 
waive the filing fee if payment would cause financial hardship), 
and other matters covered by the Court's rules directly from the 
Court. You can also get this information from the Court's web site 
on the Internet at www.vetapp.uscourts.gov, and you can download 
forms directly from that website.  The Court's facsimile number is 
(202) 501-5848. 

To ensure full protection of your right of appeal to the Court, 
you must file your Notice of Appeal with the Court, not with the 
Board, or any other VA office. 

How do I file a motion for reconsideration? You can file a motion 
asking the BVA to reconsider any part of this decision by writing 
a letter to the BVA stating why you believe that the BVA committed 
an obvious error of fact or law in this decision, or stating that 
new and material military service records have been discovered 
that apply to your appeal. If the BVA has decided more than one 
issue, be sure to tell us which issue(s) you want reconsidered. 
Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA FORM
JUN 2003 (RS) 
 4597
Page 1
CONTINUED


Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the 
BVA to vacate any part of this decision by writing a letter to the 
BVA stating why you believe you were denied due process of law 
during your appeal. For example, you were denied your right to 
representation through action or inaction by VA personnel, you 
were not provided a Statement of the Case or Supplemental 
Statement of the Case, or you did not get a personal hearing that 
you requested. You can also file a motion to vacate any part of 
this decision on the basis that the Board allowed benefits based 
on false or fraudulent evidence.  Send this motion to the address 
above for the Director, Management and Administration, at the 
Board.  Remember, the Board places no time limit on filing a 
motion to vacate, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis 
of clear and unmistakable error? You can file a motion asking that 
the Board revise this decision if you believe that the decision is 
based on "clear and unmistakable error" (CUE).  Send this motion 
to the address above for the Director, Management and 
Administration, at the Board. You should be careful when preparing 
such a motion because it must meet specific requirements, and the 
Board will not review a final decision on this basis more than 
once. You should carefully review the Board's Rules of Practice on 
CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on 
filing a CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to 
reopen your claim by simply sending them a statement indicating 
that you want to reopen your claim.  However, to be successful in 
reopening your claim, you must submit new and material evidence to 
that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always 
represent yourself in any claim before VA, including the BVA, but 
you can also appoint someone to represent you.  An accredited 
representative of a recognized service organization may represent 
you free of charge.  VA approves these organizations to help 
veterans, service members, and dependents prepare their claims and 
present them to VA. An accredited representative works for the 
service organization and knows how to prepare and present claims. 
You can find a listing of these organizations on the Internet at: 
www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is 
not a lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than 
before VA, then you can get information on how to do so by writing 
directly to the Court.  Upon request, the Court will provide you 
with a state-by-state listing of persons admitted to practice 
before the Court who have indicated their availability to 
represent appellants.  This information is also provided on the 
Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for 
a claim involving a home or small business VA loan under Chapter 
37 of title 38, United States Code, attorneys or agents cannot 
charge you a fee or accept payment for services they provide 
before the date BVA makes a final decision on your appeal. If you 
hire an attorney or accredited agent within 1 year of a final BVA 
decision, then the attorney or agent is allowed to charge you a 
fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the 
Court.  VA cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or 
agent may charge you a reasonable fee for services involving a VA 
home loan or small business loan.  For more information, read 
section 5904, title 38, United States Code. 

In all cases, a copy of any fee agreement between you and an 
attorney or accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion 
asking the Board to do so. Send such a motion to the address above 
for the Office of the Senior Deputy Vice Chairman at the Board. 


VA FORM
JUN 2003 (RS) 
 4597
Page 2



